Gray, C. J.
The defendant was lawfully arrested on the execution issued for alimony. He had no right to be discharged from imprisonment, except in the same manner, and subject to the same provisions of law, as a person arrested on execution for debt or damages in a civil action; and, by applying to a magis-: trate to take the poor debtor’s oath, he assumed the risk of meeting charges of fraud filed by the creditor. Gen. Sts. c. 124, § 23. St. 1873, c. 352, § 3. Chase v. Ingalls, 97 Mass. 524, 530. Chase v. Chase, 105 Mass. 385, 388. Stockwell v. Silloway, 100 Mass. 287.
But the defendant, having paid the whole amount of the alimony awarded in the original decree of divorce, was under no liability to pay additional alimony, unless and until, in the judgment of the court upon a new petition, the circumstances of the parties and the benefit of the children required the allowance *191of such alimony; and the question whether he ought to pay addi tional alimony depended upon all the facts of the case up to the time of filing such petition. Gen. Sts. c. 107, §§ 47, 48. Graves v. Graves, 108 Mass. 314. The cause of action for the additional alimony cannot therefore be held to have accrued before that time; and whether it accrued before such alimony was awarded by the court need not be decided, inasmuch as the latest of the acts relied on to support the charges of fraud was done three months before the petition was filed.
The question whether these acts were done “ since the cause of action accrued,” within the meaning of the Gen. Sts. e. 124, § 5, is a wholly different question from that considered in Livermore v. Boutelle, 11 Gray, 217, which was whether a conveyance by a husband, after committing adultery and before the filing of the libel for divorce, with the intent of preventing his wife from recovering any alimony, was within the meaning of the St. of 13 Eliz. c. 5, avoiding conveyances made with intent to “ delay, hinder or defraud creditors and others of their just and lawful actions,” &c.

JExceptions overruled.